Citation Nr: 1122836	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the cervical spine, to include as secondary to service-connected aseptic meningitis.

2.  Entitlement to service connection for degenerative disease of the lumbar spine, to include as secondary to service-connected aseptic meningitis.

3.  Entitlement to a rating in excess of 10 percent for service-connected post lumbar puncture headache disorder from October 23, 2002, to September 9, 2010.  

4.  Entitlement to a rating in excess of 30 percent for service-connected post lumbar puncture headache disorder from September 10, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to October 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In part, the September 2004 rating decision continued the 10 percent disability rating for the service-connected post lumbar puncture headache disorder (effective from October 23, 1994).  

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in January 2006.  He also testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in June 2009.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  Copies of the hearing transcripts (transcripts) are of record and have been reviewed.  The Board observes that the Veteran received a letter from the Board dated in January 2011; this letter informed him that because the Veterans Law Judge who conducted his hearing in June 2009 no longer was employed by the Board, he was entitled to have another hearing to be conducted by another Veterans Law Judge.  This letter, unfortunately, included incorrect information.  To this, the Veterans Law Judge who conducted the June 2009 hearing is in fact currently employed by the Board.  In fact, this Veterans Law Judge is the signatory of this decision.  Though the Veteran in February 2011 indicated his desire to be afforded another hearing with a Veterans Law Judge different than the one who conducted the June 2009 hearing (the undersigned), since the notice he was provided in January 2011 was incorrect, such a hearing will not be afforded the Veteran.  The Board regrets any confusion the January 2011 may have created.  

The Board remanded these claims in November 2009 so that further development could be conducted.  Following the remand the RO, as part of a November 2010 rating decision, increased the disability rating assigned to the service-connected post lumbar puncture headache disorder to 30 percent, effective September 10, 2010.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board here notes that the increased rating claim now at issue was received by VA on October 23, 2003.  See VA Form 21-4138.  See also 38 C.F.R. § 3.400(o).  This increased rating matter is therefore characterized as shown on the title page of this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against finding that:  a chronic cervical spine disorder was manifested during the Veteran's military service; degenerative disease of the cervical spine was demonstrated during active duty; degenerative disease of the cervical spine was manifested to a compensable degree in the first year following the Veteran's separation from active duty service; symptoms of cervical spine problems were continuous after service separation; or a cervical spine disability is shown by competent evidence to have been related to his service-connected recurring aseptic meningitis.

2.  The preponderance of the evidence of record is against finding that:  a chronic lumbar spine disorder was manifested during the Veteran's military service; degenerative disease of the lumbar spine was demonstrated during active duty; degenerative disease of the lumbar spine was manifested to a compensable degree in the first year following the Veteran's separation from active duty service; symptoms of lumbar spine problems were continuous after service separation; or a lumbar spine disability is shown by competent evidence to have been related to his service-connected recurring aseptic meningitis.

3.  For the period from October 23, 2002, to September 9, 2010, the preponderance of the probative evidence shows that the Veteran's service-connected post lumbar puncture headache disorder had not been manifested by symptomatology analogous to migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  

4.  From September 10, 2010, the preponderance of the probative evidence shows that the Veteran's service-connected post lumbar puncture headache disorder was not manifested by symptomatology analogous to migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Degenerative disease of the cervical spine was not incurred during active duty service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Degenerative disease of the lumbar spine was not incurred during active duty service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  From October 23, 2002, to September 9, 2010, a rating in excess of 10 percent for the Veteran's service-connected post lumbar puncture headache disorder was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Codes 8199, 8100 (2010).
4.  From September 10, 2010, a rating in excess of 30 percent for the Veteran's service-connected post lumbar puncture headache disorder was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Codes 8199, 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the two service connection claims now before the Board, the Veteran was provided notice that met these requirements in a letter dated in April 2004.  This letter met the timing requirement as it was sent before the September 2004 rating decision.  Moreover, the content of the notice, including enclosures "What is the Status of Your Claim and How You Can Help" and "What the Evidence Must Show to Support Your Claim" provided to the Veteran complied with some of the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  While the April 2004 letter did not included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), this notice was first provided by VA in March 2006; the Veteran was later notified in November 2010, as part of a supplemental statement of the case (SSOC).  

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.  

A VA examination was obtained with regard to the claims for service connection for degenerative disease of the cervical spine and degenerative disease of the lumbar spine in August 2010; the examination report, as requested as part of the Board's November 2009 remand, included an opinion as to the etiology of the Veteran's cervical and lumbar spine currently demonstrated pathology.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to claims for an increased disability rating for the Veteran's service-connected post lumbar puncture headache disorder, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in January 2004, prior to the decision on the claim in September 2004.  However, that letter did not inform the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  That letter was not sent until March 2006, after the initial adjudication of the claim.  In this regard, the Board notes that, while the March 2006 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in SSOCs in April 2008, May 2009, and November 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Moreover, in August 2008, the Veteran waived his right to a 30-day period to submit evidence in response to a notice in compliance with Vazquez-Flores v. Peake and stated that he had no other evidence to submit.  Accordingly, the Board concludes that any defect in the timing of the notice has been cured, and no prejudice to the Veteran has resulted.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.

In addition, the Veteran was afforded a VA examination in September 2010.  To that end, as noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, at 312.  The Board finds that the VA examination obtained in this case is adequate, as it was both predicated on a review of the claims file and medical records and all pertinent evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in September 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in June 2009 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



Laws and Regulations/Factual Background/Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with the objective medical evidence.  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, service treatment records show that at his June 1987 enlistment examination, no findings related to the Veteran's spine were documented.  A March 1988 health record shows findings of stiff back syndrome, relating to lifting.  A November 1988 emergency care and treatment record notes complaints of low back pain; no injury was reported.  A diagnosis of questionable low back strain was provided.  A June 1989 radiologic consultation request/report shows that the Veteran was in a motorcycle accident, and that blood was found in his urine.  Abdominal X-ray examination was negative.  Also, X-rays of his cervical spine also showed no significant radiographic abnormality.  A February 1990 health clinic record shows complaints of low back pain; low back spasm was diagnosed.  In the course of an examination conducted in February 1991, the Veteran made no complaints concerning his spine, nor was a back-related disorder diagnosed.  A July 1993 consultation sheet shows a diagnosis of cervical muscle spasm; the Veteran reported incurring hurting his neck while wrestling in a pool.  A July 1993 physical profile record notes findings of acute cervical spine strain.  
At a March 1995 VA spine examination the Veteran gave a history of his involvement in a "rather serious" motorcycle accident in 1989.  Low back strain, described as mild, was diagnosed.  X-rays showed no fractures or dislocations of the cervical spine.  

The RO granted service connection for recurring aseptic meningitis in May 1999.  

A private X-ray report, dated in November 2003, shows no significant abnormality of the Veteran's cervical and lumbar spine segments.  A private MRI (magnetic resonance imaging) report, dated in January 2004, shows essentially normal cervical spine findings; a tiny central protrusion at C5-6 was observed.  

In a February 2004 VA Form 21-4138, the Veteran raised claims seeking service connection for cervical spine and lumbar spine disorders, either on a direct basis (due to his in-service June 1989 motorcycle accident), or, in the alternative, secondary to his service-connected recurring aseptic meningitis.  

A May 2004 private consultation report shows that the Veteran complained of radiating lumbar spine pain.  Degenerative disease of the lumbar spine was diagnosed.  Degenerative disease of the cervical spine was also diagnosed.  

A June 2005 private progress note shows a diagnosis of degenerative disc disease of the cervical and dorsal spine segments.  A July 2005 private physical therapy report includes a diagnosis of cervical degenerative disc disease and dorsal pain.  An October 2006 private outpatient record shows diagnoses of cervical and lumbar degenerative disc disease.  

The report of a VA spine examination conducted in November 2007 shows that the examiner did not have an opportunity to review the claims folder.  He did, however, cite to specific X-ray findings dated in 1995 and 1997.  The Veteran complained of cervical and lumbar spine pain occurring since his involvement in an in-service motorcycle accident in 1989.  He denied any prior problems.  Later that same day, the examiner, in an addendum report, commented that while he could not comment on his review of "all of the" Veteran's service treatment records, his review of the record failed to show any mention of the Veteran's involvement in an in-service motorcycle accident.  However, as noted above, this is clearly demonstrated in the service treatment medical records.  

A December 2008 private office visit report from Arizona Pain Specialists shows that the Veteran described lower back pain since his 1989 motorcycle accident.  The diagnoses included cervical degenerative disk disease and lumbar degenerative disc disease.  A private January 2009 office visit report, also from Arizona Pain Specialists, includes similar findings.

Pursuant to the Board's November 2009 remand, an examination was to be conducted in order to determine the nature and etiology of the Veteran's claimed cervical and lumbar spine disorders, to include, for both, degenerative disease.  Review of the VA examination report, dated in August 2010, shows that the examiner had an opportunity to review the Veteran's claims folder.  The examiner comprehensively reported the medical history pertinent to these claims.  The Veteran provided a history of cervical and lumbar spine problems since being involved in a motor vehicle accident while riding a motorcycle in 1989.  After examining the Veteran the examiner provided a diagnosis of chronic long standing neck and back pain without identifiable cause given the diffuse and completely non-localizing tenderness, other than for mild degenerative disc disease which is of questionable significance as an etiology for his complaints.  The presence of probable myofascial pain syndrome was noted.  No evidence of any spinal disorder on multiple diagnostic imaging studies over a period of many years was noted.  

The examiner opined that he was unable to find any reference in the Veteran's service treatment records to spine complaints or to any spine consequences from his vehicular accident.  He added that it was less likely than not that the Veteran's cervical and lumbar back disorders were first manifested during, were aggravated by, or are in any way related to the Veteran's active military service, including his involvement in an in-service motorcycle accident.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for the Veteran's claimed cervical and lumbar spine degenerative disease, on either a direct, secondary, or presumptive basis.  The service treatment records, while showing that the Veteran was seen for low back syndrome in March 1988, low back pain in November 1988, and for neck complaints (shown to be diagnosed as spasm and strain) in July 1993 after hurting his neck while wrestling in a pool, do not demonstrate that a chronic cervical spine or lumbar spine disorder was manifested during his military service.  While the Veteran primarily asserts that these disorders resulted from his involvement in an in-service motorcycle accident, a June 1989 service treatment record, while mentioning the occurrence of an accident, shows that the Veteran did not complain of either neck or back problems.  Also, neither a neck nor back disorder was diagnosed at that time.  

In this case, the only evidence linking the Veteran's current diagnosed cervical and lumbar spine problems to his service is his own lay contention.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in Jandreau, spine pain is, generally, capable of lay description by the person experiencing them.  However, a veteran's statements as to subjective symptomatology alone, such as complaints of pain, without medical evidence of an underlying impairment capable of causing the symptoms alleged, is generally not sufficient evidence of the existence of a current disability for VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, however, there is a diagnosis of a current disability - variously diagnosed as myofascial pain syndrome and degenerative disease of the cervical and lumbar spine segments -- and different diagnoses pertaining to the cervical spine and lumbar spine (as noted above) was rendered when the Veteran was treated while on active duty.  However, whether pain, spasm, and strain experienced many years ago was as likely to have caused or resulted in the currently diagnosed degenerative disease is a medical matter requiring medical evidence for its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Thus, while the Veteran's contentions reflect evidence of continuity of symptomatology of cervical and lumbar spine problems since service, the medical evidence on file does not support an etiological relationship between those symptoms and an injury in service.  Rather, the medical evidence in this case relevant to the etiology of the current cervical and lumbar spine disorders -- specifically, the opinion rendered during the August 2010 VA examination -- reflects the currently diagnosed cervical and lumbar spine disorders are not related to his active military service.  There is no contrary medical evidence of record.

The Veteran has also claimed that his claimed neck and back disorders are secondary to his service-connected recurring aseptic meningitis.  The medical record, however, is completely devoid of any mention of such an etiological relationship.  Further, the VA examiner in August 2010 opined that his cervical and lumbar disorders were not in "any way" related to his active military service.  In essence, the medical evidence fails to provide an etiological relationship between the Veteran's cervical and lumbar spine disorders and his service-connected recurring aseptic meningitis.

The Board also observes that while a diagnosis of cervical spine degenerative disease and lumbar spine degenerative disease was made in 2004, that diagnosis comes well after the Veteran's 1994 separation from active duty.  As such, presumptive service connection for either cervical spine degenerative disease or lumbar spine degenerative disease is not for consideration.  

Given the absence of a chronic cervical or lumbar spine disability in service, compensably disabling arthritis in the first post service year, a positive medical opinion linking his claimed cervical spine and lumbar spine problems to a service-connected disorder, and with no evidence of a nexus between any current cervical or lumbar spine disability and service, service connection for such disabilities is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected post lumbar puncture headache disorder has been rated under Diagnostic Codes 8199-8100 as 10 percent disabling for the period from October 23, 1994, to September 9, 2010, and 30 percent disabling since September 11, 2010.  The September 2004 rating decision continued the previously assigned (originally granted in October 1995; the Veteran did not appeal) 10 percent rating for the Veteran's service-connected post lumbar puncture headache disorder.  There is no Diagnostic Code in the Rating Schedule dedicated to the evaluation of post lumbar puncture headaches.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99").  Therefore, that disorder is rated under the criteria for migraine headaches, a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100.

Diagnostic Code 8199 is used to identify unlisted neurological conditions.  Diagnostic Code 8100, contemplating migraines, provides that headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary Of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran sought an increased rating for his service-connected "headaches" in October 2003.  See VA Form 21-4138.  The RO originally granted service connection in October 1995 for post lumbar puncture headaches, assigning a 10 percent rating, effective from October 23, 1994.  The Veteran did not perfect an appeal to the decision.  

A January 2004 private examination report, from the Desert Pain Institute, shows that the Veteran complained of headaches.  He complained of constant, though waxing and waning, headaches.  He took Percocet for pain management.  He complained of trouble sleeping due to his headaches.  Chronic headaches with a history of aseptic meningitis was diagnosed.  The examiner commented that there appeared to be a functional overlay to the Veteran's problems.  

In the course of a VA nose, sinus, larynx, and pharynx examination in February 2004 the Veteran complained of headaches occurring every day since his in-service lumbar puncture procedure.  He described his baseline headache as being retro-orbital and occipital.  He added that when exacerbated the headaches felt like the top of his head was "coming off."  Both mild and severe headaches were reported to be aggravated by movement.  Chronic headaches, status post recurrent aseptic meningitis was diagnosed.  

The Veteran was afforded a VA neurological disorders examination in March 2004.  The Veteran's headaches were noted to fluctuate in severity, being worse in the winter time.  Different treatment sources were cited.  These treatments reportedly were adequate to allow the Veteran to work full time and go to night school.  The examiner suspected that a substantial underlying depressive symptomatology may account for a substantial amount of the Veteran's symptomatology.  Despite this, the examiner opined that the Veteran was functioning on a relatively normal basis.  

A June 2007 private medical record from the Arizona Pain Clinic shows that the Veteran reported daily constant headaches, for which he took certain prescribed medications.  

A private January 2009 medical report on file, from Arizona Pain Specialists, shows that the Veteran indicated that his headaches were both less frequent and less severe.  Chronic daily headaches were diagnosed.  

A VA examination was also conducted in February 2009, in order to evaluate the Veteran's service-connected headaches disorder.  Review of this examination report shows that the Veteran was currently employed on a full time basis.  He reported that in the past year he had missed four weeks of work, due to pain related to his headaches, and neck and back pain.  The Veteran complained of daily and constant headaches, with throbbing on the left side.  Prescribed medications were listed as providing pain relief.  Moderate to severe functional impairment was noted to be associated with the Veteran's headaches, in terms of his performing chores, exercise, recreation, and travel.  The examiner reiterated that the Veteran had missed about one month of work [in the past year] due to his headaches.  Chronic post lumbar puncture headaches was supplied as a diagnosis.  

The Veteran took exception with the adequacy of the February 2009 VA examination, which contemplated the severity of his headaches disorder.  See pages 13 through 15 of transcript.  His representative argued that the examiner in 2009 did not sufficiently document the frequency of the Veteran's "prostrating" headaches.  The Board agrees.  While the examiner noted as part of the examination report that the Veteran had missed four weeks of work in the past 12 months, the cause of this lost work time was attributed to the Veteran's headaches, as well as to his neck and back pain.  

At his June 2009 hearing the Veteran testified that he continued to have constant headaches, on a daily basis.  His headaches were noted to cause him to use more sick leave than he had.  See page 14 of hearing transcript.  Also concerning his headaches, the Veteran claimed that when he suffered from attacks, he experienced irritability to light, became nauseated, and had to be in a dark place.  Id.  
As ordered as part of the Board's November 2009 remand, the Veteran was to be afforded a VA neurological examination.  Review of the examination report, dated September 10, 2010, shows that the examiner had an opportunity to review the Veteran's claims folder.  The Veteran described his headaches as occurring on a daily basis, and manifested by constant pounding pain.  Stress was noted to increase the severity of his headaches.  He denied that scotomata was associated with his headaches, but did complain of photophobia, as well as phonophobia and nausea.  The Veteran reported working as a medical technician, and added that due to his headaches he was required to reduce his work hours from 40 to 32 hours a week.  The Veteran also mentioned that he had been reprimanded due to frequently spending all day in bed.  After examining the Veteran, the examining Board certified neurologist provided a diagnosis of migraine headaches with prostrating attacks.  She added that the attacks occurred at the equivalent of about once a month over the past several months.  

For the period from October 23, 2002, to September 9, 2010, for a disability rating in excess of 10 percent (30 percent), the Veteran's post lumbar puncture headaches must be productive of characteristic prostrating attacks occurring on an average of once a month over the last several months.  In this case, during this period of time, none of the Veteran's headaches have been described as prostrating by his treatment professionals.  There is evidence of record that the Veteran complained of headaches in January, February and March (at which time he could work full time and attend school) 2004, January 2007, and January and February 2009.  In January 2009 he claimed that his headaches were both less frequent and less severe, and in February 2009 the VA examiner, as noted, commented that the Veteran had missed four weeks of work in the past 12 months, due to his headaches and neck and back pain.  Thus, the Board finds that the symptomatology of the Veteran's post lumbar puncture headache disorder, from October 23, 2002, to September 9, 2010, more nearly approximate the criteria required by Diagnostic Code 8100 for a rating in excess of 10 percent.  Essentially, during this time the Veteran's headaches were not shown to include characteristic prostrating attacks occurring on an average of once a month over the last several months.  

As for the period from September 10, 2010, the Board finds that there is no medical evidence of record indicating more severe symptomatology related to the Veteran's tension headaches.  To be entitled to the maximum 50 percent disability rating under Diagnostic Code 8100, the Veteran's post lumbar puncture headache disorder must be productive of very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  While in the course of the VA neurological examination conducted on September 10, 2010, the examiner commented that the Veteran's headaches, with prostrating attacks, occurred about once a month over the past several months, the report also showed that the Veteran was working 32 hours a week.  Therefore, the evidence fails to show, in the opinion of the Board, that the Veteran's service-connected headaches disorder is productive of severe economic inadaptability.  Also, a finding of "very frequent completely prostrating and prolonged attacks," needed for the assignment of the higher 50 percent rating, is simply not demonstrated.  No subsequently dated medical record pertaining to the veteran's service-connected headaches disorder is of record.  Thus, for the period from September 10, 2010, the Board finds that the symptomatology associated with the Veteran's post lumbar puncture headache disorder does not meet the criteria required by Diagnostic Code 8100 for the maximum 50 percent disability rating.  The weight of the credible evidence demonstrates that for the period from October 23, 2002, to September 9, 2010, the Veteran's post lumbar puncture headache disorder did not warrant a rating in excess of 10 percent, and, for the period since September 10, 2010, the Veteran's post lumbar puncture headache disorder has not warranted a disability rating in excess of 30 percent.

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).

The Board finds that the record does not reflect that at any time during the appeal period has the Veteran's service-connected post lumbar puncture headaches disorder been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran informed a VA examiner, as recently as in September 2010 that he was working, albeit for 32 hours a week.  Also, the Veteran is not shown to have been hospitalized for his headaches.  Additionally, the Board finds that the rating criteria to evaluate his service-connected post lumbar puncture headache disorder reasonably describe the claimant's disability level and symptomatology, and while he has argued that higher ratings should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to service connection for degenerative disease of the cervical spine is denied.

Entitlement to service connection for degenerative disease of the lumbar spine is denied.

For the period from October 23, 2002, to September 9, 2010, entitlement to a disability rating in excess of 10 percent for service-connected post lumbar puncture headache disorder is denied.

For the period since September 10, 2010, entitlement to a disability rating in excess of 30 percent for service-connected post lumbar puncture headache disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


